t c memo united_states tax_court joseph l guillo sr petitioner v commissioner of internal revenue respondent docket no filed date held respondent's motion for summary_judgment is granted and for through petitioner is liable for federal income and self-employment taxes on unreported income and for additions to tax under sec_6651 and sec_6654 i r c joseph l guillo sr pro_se rachael j zepeda for respondent memorandum opinion swift judge this case is before the court under rule b on respondent's motion for summary_judgment as to petitioner's liabilities for federal income and self-employment taxes on unreported income and for additions to tax under sec_6651 and sec_6654 respondent determined deficiencies and additions to tax with respect to petitioner's federal income and self-employment taxes as follows year deficiency dollar_figure big_number big_number big_number big_number additions to tax sec_6651 sec_6654 dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all figures are rounded when the petition was filed petitioner resided in sedona arizona for through petitioner failed to file federal_income_tax returns during audit respondent reconstructed petitioner's taxable_income for the years in issue using the bank_deposits method on date respondent issued to petitioner a notice_of_deficiency with the above adjustments on date petitioner timely filed a petition for the years in issue on date respondent timely filed an answer alleging among other things that because petitioner failed to file federal_income_tax returns for the years in issue the period of limitations on assessment had not expired petitioner failed to respond to the answer and on date this court granted respondent's motion under rule c for entry of an order that the undenied allegations in respondent's answer be deemed admitted during discovery petitioner consistently refused delivery of and failed to respond to respondent's correspondence that was mailed to petitioner on several occasions messages such as return to sender or no such person at this location were handwritten on the correspondence that was refused by petitioner and returned to respondent on date after confirming petitioner's address with petitioner over the telephone respondent served on petitioner two copies of requests for admission of factual matter one by regular first-class mail and one by certified mail petitioner did not respond to the requests for admission and under rule c each factual matter set forth in the requests for admission was deemed admitted based on the above deemed admissions under rule sec_37 and sec_90 the following facts are established in this case during through petitioner was married and was self- employed as a chiropractor for the years in issue petitioner did not file federal_income_tax returns during the years in issue petitioner maintained two joint checking accounts numbered and at peoples bank of oxford petitioner also maintained an account numbered at citadel federal credit_union during and respectively funds totaling dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure were deposited into or credited to the above accounts on petitioner's behalf the following schedule reflects for each year in issue the bank or credit_union account number and total funds deposited into or credited to the above accounts deposits credits for institution account no deposits credits peoples bank of oxford peoples bank of oxford citadel fed cred union dollar_figure big_number big_number total deposits credits dollar_figure deposits credits for institution account no deposits credits peoples bank of oxford peoples bank of oxford citadel fed cred union dollar_figure big_number big_number total deposits credits dollar_figure deposits credits for institution account no deposits credits peoples bank of oxford peoples bank of oxford citadel fed cred union dollar_figure big_number big_number total deposits credits dollar_figure deposits credits for deposits credits institution account no peoples bank of oxford peoples bank of oxford citadel fed cred union dollar_figure big_number big_number total deposits credits dollar_figure deposits credits for institution account no deposits credits peoples bank of oxford peoples bank of oxford citadel fed cred union dollar_figure big_number big_number total deposits credits dollar_figure for of the above dollar_figure in total funds deposited into or credited to petitioner's accounts dollar_figure constituted interest_income earned on petitioner's deposits petitioner was entitled to a personal_exemption in the amount of dollar_figure for petitioner received taxable_income in the amount of dollar_figure total deposits credits of dollar_figure less personal_exemption of dollar_figure equals dollar_figure for petitioner's total federal tax_liability equaled dollar_figure of which dollar_figure constituted income taxes and dollar_figure constituted self-employment taxes for of the above dollar_figure in total funds deposited into or credited to petitioner's accounts dollar_figure constituted interest_income earned on petitioner's deposits and dollar_figure constituted rental income from the housing authority of the city of chester petitioner was entitled to a personal_exemption of dollar_figure and a standard_deduction of dollar_figure for petitioner received taxable_income in the amount of dollar_figure total deposits credits of dollar_figure less personal_exemption of dollar_figure and less standard_deduction of dollar_figure equals dollar_figure for petitioner's total federal tax_liability equaled dollar_figure of which dollar_figure constituted income taxes and dollar_figure constituted self-employment taxes for of the above dollar_figure in total funds deposited into or credited to petitioner's accounts dollar_figure constituted interest_income earned on petitioner's deposits dollar_figure constituted rental income from the housing authority of the city of chester and dollar_figure constituted a nontaxable transfer between accounts petitioner was entitled to a personal_exemption of dollar_figure and a standard_deduction of dollar_figure the following schedule reflects the calculation of petitioner's taxable_income petitioner's taxable_income item amount total deposits credits nontaxable transfer personal_exemption standard_deduction dollar_figure big_number big_number big_number taxable_income dollar_figure for petitioner's total federal tax_liability equaled dollar_figure of which dollar_figure constituted income taxes and dollar_figure constituted self-employment taxes for of the above dollar_figure in total funds deposited into or credited to petitioner's accounts dollar_figure constituted interest_income earned on petitioner's deposits and dollar_figure constituted rental income from the housing authority of the city of chester for petitioner also received dollar_figure in interest_income that was not deposited into or credited to the above accounts petitioner was entitled to a personal_exemption of dollar_figure and a standard_deduction of dollar_figure the following schedule reflects the calculation of petitioner's taxable_income petitioner's taxable_income item amount total deposits credits dollar_figure interest_income big_number personal_exemption standard_deduction big_number big_number taxable_income dollar_figure for petitioner's total federal tax_liability equaled dollar_figure of which dollar_figure constituted income taxes and dollar_figure constituted self-employment taxes for of the above dollar_figure in total funds deposited into or credited to petitioner's bank accounts dollar_figure constituted interest_income earned on petitioner's deposits dollar_figure constituted taxable social_security_benefits dollar_figure constituted rental income from the housing authority of the city of chester dollar_figure constituted nontaxable transfers between petitioner's accounts and dollar_figure constituted nontaxable social_security_benefits also for petitioner received dollar_figure in interest_income that was not deposited into or credited to his accounts petitioner was entitled to a deduction of dollar_figure for one-half of his self-employment_tax liability a personal_exemption of dollar_figure and a standard_deduction of dollar_figure the following schedule reflects the calculation of petitioner's taxable_income petitioner's taxable_income item amount total deposits credits dollar_figure interest_income big_number nontaxable transfers nontaxable social_security income big_number one-half self-employment taxes big_number big_number personal_exemption standard_deduction big_number big_number taxable_income dollar_figure for petitioner's total federal tax_liability equaled dollar_figure of which dollar_figure constituted income taxes and dollar_figure constituted self-employment taxes for through petitioner did not have reasonable_cause for failing to file his federal_income_tax returns also for the years in issue petitioner did not pay any estimated_taxes and petitioner did not qualify under sec_6654 for an exception to the statute requiring payment of estimated_taxes discussion summary_judgment or partial summary_judgment may be granted if pleadings answers to interrogatories admissions and other acceptable material show that no genuine issue as to any material fact exists and that a decision may be entered as a matter of law rule b this court has held in numerous cases that deemed admissions alone may support summary adjudication in favor of respondent in cases involving unreported income 91_tc_1 85_tc_267 77_tc_334 where a motion for summary_judgment is made and supported as provided under rule the opposing party may not rest upon mere allegations or denials in pleadings but the opposing party must set forth specific facts showing that there exists a genuine issue for trial rule d where affirmative allegations and requests for admission are deemed admitted under rule sec_37 and sec_90 facts underlying the deemed admissions are conclusively established unless the court on motion permits withdrawal or modification of the admissions see rule c marshall v commissioner supra pincite 81_tc_644 doncaster v commissioner supra pincite respondent argues for the years in issue that the deemed admissions establish that petitioner received unreported income that petitioner is liable for the deficiencies and additions to tax and that respondent is entitled to summary_judgment as a matter of law petitioner opposes respondent's motion for summary_judgment on the grounds that the presumption of correctness should not attach to respondent's determination of unreported income that without supporting evidence the deemed admissions fail to prove that petitioner received unreported income and that petitioner was not required to provide respondent with any information through discovery or otherwise that would aid respondent in satisfying respondent's burden_of_proof as the moving party on the motion for summary_judgment we agree with respondent and we reject petitioner's arguments as unpersuasive and without merit the deemed admissions in this case are sufficiently factual to support a summary adjudication in favor of respondent the admitted facts establish that petitioner received unreported income during the years in issue in the amounts determined by respondent that petitioner without reasonable_cause failed to file federal_income_tax returns and that petitioner failed to pay estimated_taxes petitioner has offered no credible facts that contradict the deemed admissions petitioner's argument that he may ignore respondent's discovery requests where respondent bears the burden_of_proof on an issue lacks merit under rule b nonprivileged information should be provided in discovery if the information is reasonably calculated to lead to discovery of admissible evidence who bears the burden_of_proof on an issue has no effect on the obligation to comply with appropriate discovery requests rule b 64_tc_424 for the reasons stated above we conclude that factual allegations and admissions that were deemed admitted under rule sec_37 and sec_90 establish that petitioner received unreported income during the years in issue and we have found that petitioner is liable for deficiencies and additions to tax as determined by respondent accordingly we conclude that no factual matter remains in dispute and we grant respondent's motion for summary_judgment as a matter of law an appropriate order and decision for respondent will be entered
